Citation Nr: 0513670	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for the veteran's 
cause of death.  In March 2004, a Decision Review Officer of 
the RO likewise denied the claim.  In December 2004, the 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required of her.


REMAND

In March 2005, the appellant's representative submitted 
additional evidence in support of her claim.  The Board notes 
that at the December 2004 hearing, the appellant's 
representative expressly indicated that the appellant was not 
waiving RO consideration of any newly submitted evidence in 
the first instance.  To ensure that the appellant's 
procedural rights are protected, insofar as she is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board is also presented with two apparently conflicting 
medical opinions regarding whether the veteran's service-
connected polyneuropathy was either a principal or 
contributory cause of his death.  The February 2003 death 
certificate, signed by the veteran's treating physician, Dr. 
Dan Joachim, M.D., lists the veteran's immediate cause of 
death as congestive heart failure.  Cardiomyopathy was listed 
as a condition leading to the immediate cause of death, and 
polyneuropathy was listed as the underlying cause of death.

In July 2003, a VA physician prepared an opinion as to the 
cause of the veteran's death, in which she stated that she 
had reviewed the veteran's entire file and that "regardless 
of the patient's cardiovascular symptoms, there is no 
relationship between the peripheral neuropathy due to cold 
injury and heart failure or cardiomyopathy."  She continued, 
stating, "[t]he most common cause for pacemaker implantation 
in the older age population is sinus node dysfunction, which 
is caused by fibrosis and has absolutely nothing to do with 
cold injury.  Therefore, there is no association, whatsoever, 
between the patient's cardiovascular symptoms and his 
service-connected residuals for cold injury and 
polyneuropathy."  The examiner did not address the death 
certificate.

In October 2003, Dr. Joachim prepared an opinion addressing 
the relationship of the veteran's service-connected 
disabilities and the cause of his death.  In his letter, Dr. 
Joachim stated that he had treated the veteran from November 
1999 to February 2003, and he believed that "his [congestive 
heart failure] and his cardiomyopathy were aggravated if not 
a direct cause from his combat/service-related disabilities.  
These were both polyneuropathies and residual of cold 
injuries to both lower extremities . . .  It is my opinion, 
that it is as likely as not, that his [congestive heart 
failure] was directly connected to his service connected 
disabilities."

In February 2004, after the RO requested a second opinion 
regarding the veteran's cause of death, the same VA physician 
again prepared an opinion.  The examiner stated that she had 
again reviewed the entire file and had also reviewed Dr. 
Joachim's opinion.  The examiner then reiterated, nearly 
verbatim, her July 2003 opinion that there was no 
relationship between the veteran's service-connected 
disabilities and his cause of death.  The examiner did not 
directly address Dr. Joachim's conclusions, nor did she 
address the death certificate.

The Board finds that the VA opinions are inadequate.  A 
second request for a VA opinion was made in December 2003, 
after Dr. Joachim submitted his opinion relating the 
veteran's service-connected polyneuropathy to his death.  The 
request made specific reference to the cardiovascular system, 
but, upon additional consideration, the VA physician did not 
address the role of the veteran's service-connected 
polyneuropathy in his death, as noted on the death 
certificate, nor did she substantively address Dr. Joachim's 
opinion.  

Given the apparent conflict between the opinions of Dr. 
Joachim and the VA physician, the Board concludes that a 
medical opinion reconciling the opinions and specifically 
addressing the relationship between the veteran's service-
connected disabilities and his cause of death is necessary.  

Accordingly, this case is remanded to the RO, via the AMC, 
for the following actions:

1.  The RO should obtain a medical 
opinion to determine whether it is at 
least as likely as not the veteran's 
service-connected polyneuropathy and 
residuals of frostbite injuries played 
either a principal or contributory role 
in his death.  

A "principal cause of death" means 
that the service-connected disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.  38 
C.F.R. § 3.312(b).  

A "contributory cause of death" is 
inherently one not related to the 
principal cause of death.  In 
determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather 
it must be shown that there was a 
causal connection.  38 C.F.R.  
§ 3.312(c)(1).  

The claims file must be made available 
to the doctor for review in connection 
with the opinion.  The doctor must 
furnish a rationale for his or her 
opinion with reasons for agreeing or 
disagreeing with the previous opinions 
noted above.  

2.  Upon completion of the above 
development, the RO should then 
readjudicate the appellant's claim for 
entitlement to service connection for 
the veteran's cause of death.  If the 
RO's decision remains adverse to the 
appellant, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case and 
the appropriate period for response 
thereto.  The case should then be 
returned to the Board, as appropriate, 
for further review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




